DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
Applicant has amended claim 21 and the previous rejection is withdrawn.

CLAIM INTERPRETATION
Applicant has amended the claims and are no longer interpreted under 35 U.S.C. 112(f).

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated May 9, 2022. Applicant amended claims 1-7, 11-19, and 21. Applicant canceled claims 8-10 and 20. Applicant added new claims 22-25. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on June 9, 2022.
The abstract has been amended as follows: 
		
		A medical observation system includes a multi-link structure in which a plurality of links is mutually coupled by joint parts, a medical observation apparatus attached on the multi-link structure, a control part configured to control the multi-link structure or the medical observation apparatus, and a user interface part by which a user inputs an instruction to change a visual field of the medical observation apparatus.  When a user instructs to move a visual field of the medical observation apparatus vertically or horizontally, to rotate an oblique-viewing endoscope, or to change a magnification of the visual field via the user interface part, the control part controls the multi-link structure or the medical observation apparatus.

Allowable Subject Matter
Claims 1-7, 11-19, and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Although certain prior art references disclose various aspects of the invention, none of the prior art references of record explicitly teach or fairly suggest the combination of elements including at least one of a manual operation mode, remote controller operation mode, and complex operation mode is selected after setting a fulcrum position in a trocar setting mode in accordance with the oblique-viewing endoscope, arm, circuitry, instruction from a user via user interface, and trocar as recited in claims 1, 21, and 22. Claims 2-7, 11-19, and 23-25 are dependent on claim 1 and similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20110028992 and 20020156345 are cited to show similar arms with trocars and endoscopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795